Citation Nr: 1225985	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depression, posttraumatic stress disorder (PTSD), bipolar disorder, and antisocial behavior.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Caucutt, Counsel


INTRODUCTION

The appellant served on active duty from September 5, 1969 to October 29, 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the October 2005 rating decision, the RO denied a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for left shoulder disability.  In the September 2007 rating decision, the RO denied a claim for service connection for an acquired psychiatric disability, to include PTSD.  

Although the appellant requested a hearing before a Decision Review Officer (DRO), he withdrew such request in November 2006.  The appellant did, however, testify before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is of record.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  Regardless of the appellant's current psychiatric diagnoses, there are no service records or other credible evidence to establish that he experienced a physical or sexual assault during service; there is also no credible evidence of any psychiatric diagnosis or symptoms during service or for years thereafter, or any competent evidence of record linking a current diagnosis to a credible in-service disease, injury, or event.

2.  To the extent that any additional left shoulder disability was incurred as a result of an April 2004 incident with an elevator at the Brecksville Campus VA domiciliary, any such disability did not result from hospital care, medical or surgical treatment, or examination furnished by VA, or as a result of participation in an essential activity or function of training and rehabilitation services or compensated work therapy program provided or authorized by VA as part of an approved program.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder with depression, PTSD, bipolar disorder, and antisocial behavior, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for left shoulder disability have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2005 letter pertaining to the appellant's claim for compensation under 38 U.S.C.A. § 1151 and a March 2007 letter pertaining to his claim for service connection, the appellant was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  A March 2006 letter advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In a May 2007 letter, the appellant was provided notice regarding claim of entitlement to service connection for PTSD based on allegations of a personal assault.  The notices pertaining to the claim for service connection were issued prior to the decision on appeal.  The notices provided pertaining to the 38 U.S.C.A. § 1151 claim were not.  However, subsequent to the August 2005 and March 2006 letters the issue was readjudicated in a June 2006 statement of the case.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant including service treatment and 
personnel records, VA inpatient and outpatient treatment records, private treatment records from Meadville Medical Center, and records associated with a Social Security disability claim, and hearing testimony.  Electronic records from Virtual VA were reviewed.  

The Board acknowledges that the appellant has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  However, as explained in more detail below, there is no competent and credible evidence of any of the in-service incidents upon which diagnoses of mental disorders, to include PTSD, were made.  Any opinion as to the etiology of the mental disorders based on the appellant's self-reported history without objective confirmation would be without probative value.  A medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Based on these facts, no examination or medical opinion is required.  38 U.S.C.A. § 5103(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

A. Service Connection for Acquired Psychiatric Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, the appellant only served for forty-five days of active duty; thus, these provisions are not applicable in the instant case.  

In addition to the criteria set forth above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence of record reflects that the appellant has been variously diagnosed with a number of psychiatric disabilities at different times throughout this appeal, including antisocial personality disorder, polysubstance abuse or dependence, adjustment disorder with depressed mood, depressive disorder (to include depression, dysthymia, and major depressive disorder), anxiety disorder not otherwise specified, bipolar affective disorder, and PTSD.  At the outset, the Board observes that service connection for a personality disorder is prohibited as a matter of law.  See 38 C.F.R. § 3.303(c).  Similarly, service connection may not be established as directly related to service for a disability deemed to be the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011).  

With regard to the remaining diagnoses of record, the Board initially notes that it is not certain whether the appellant does, in fact, have all of these psychiatric disabilities.  For example, bipolar affective disorder was first noted in an April 2004 VA Discharge Summary as a possible diagnosis that needed to be "ruled out."  Thereafter, in May 2007, the appellant reported to a different VA provider that he had been previously diagnosed with this disease; it was then added to his list of confirmed diagnoses without further explanation.  In January 2009, yet another VA mental health provider noted the appellant's history of such disease, but stated that he did not meet the criteria for bipolar disorder.  

Similarly, the first mention of PTSD in the medical evidence of record is a May 2007 VA mental health evaluation in which it was noted that the appellant reported prior treatment for PTSD symptoms; a provisional diagnosis of PTSD is noted.  In June 2007, the appellant was sent for a formal PTSD evaluation.  While the clinical nurse specialist who conducted an intake interview noted a confirmed diagnosis of PTSD, the evaluating psychiatrist failed to list PTSD as a confirmed disability.  Instead, he continued to note it as a possible diagnosis.  Approximately one year later, in May 2008, the appellant was seen by a new VA mental health provider and diagnosed with PTSD; however, there was no evidence of a formal evaluation at that time.  In April 2009, the appellant was evaluated by a psychology intern who provided a diagnosis of PTSD.  VA psychiatry records dated later that same month, however, did not list PTSD among the appellant's psychiatric diagnosis, which was noted to be a mood disorder versus a major depressive disorder.  

To prevail on the issue of service connection, there must be medical evidence of a chronic disability present during the pendency of the appeal for which service connection may be awarded.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, it is unclear what, if any, psychiatric disability(ies) the appellant has been diagnosed with during the pendency of this appeal are valid.  This fact notwithstanding, the Board finds that this claim must nevertheless fail because another essential criterion for establishing service connection - credible evidence of an in-service disease, injury, or event/stressor - has not been met.  See Hickson, 12 Vet. App. at 253; see also 38 C.F.R. § 3.304(f).  

Here, the appellant does not contend that any of his claimed current psychiatric problems, to include PTSD, are the result of a combat-related incident or injury.  Rather, as described in a May 2007 statement and during his March 2012 Board hearing, it is appellant's assertion that his psychiatric problems stem from being repeatedly beaten during "blanket parties" while attending basic training.  According to him, he was the smallest man in his unit and had difficulty keeping up with others during physical training.  Thus, at night, other members of his unit would throw a blanket over him and take turns kicking and punching him.  Although he reported these beatings to both his drill instructor and commanding officer, nothing was done; rather, he was told to "toughen up" and "be a man."  

The appellant testified at the March 2012 Board hearing that he did not seek treatment for any psychiatric problems during service related to these attacks.  In fact, the appellant does not assert that he experienced any psychiatric symptoms while on active duty service.  Rather, it is his contention that he began experiencing problems with depression and nightmares after service and that he eventually sought treatment for these issues at Meadville Medical Center in 1978.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no question that the appellant is competent to report that he was beaten in service.  However, the Board has reviewed the evidence of record in its entirety and for the reasons discussed below, finds the appellant's reported history of such events is not credible.  

At the outset, the Board observes that the appellant noted in his May 2007 description of in-service events that the beatings he endured were severe enough to result in visible bruises and cuts to his body.  A review of the service treatment records, however, fails to show any mention of physical injury to the appellant's body.  Rather, five days following his entrance into active duty on September 5, 1969, the appellant was referred to the Registrar by the Physical Exam Section (PES) for information regarding a claim that he had hepatitis in June/July 1969.  Thereafter, records were obtained which showed the appellant was hospitalized in April 1969 for heroin use and serum hepatitis.  On October 14, 1969, the appellant underwent a Medical Exam Board (MEB) physical in which no clinical abnormalities (to include any evidence of physical attack) were noted.  Given the circumstances, the Board finds the lack of any mention of injury in the service treatment records, to include the MEB physical (which included a review of all body systems), weighs heavily against the credibility of the appellant's assertions that he was, in fact, beaten during service.  

Further weighing against the credibility of the appellant are statements made in conjunction with his claim for compensation in which he contends that he notified the Army of his hepatitis prior to enlistment and that the decision to discharge him because of this disability constituted a "cover up."  In fact, the appellant made no mention of his April 1969 hospitalization for serum hepatitis when examined for enlistment in July 1969.  Further, he expressly denied a history of any drug or narcotic habit despite evidence of record that he had been using heroin since age eleven and that he was diagnosed as a "drug addict" during his aforementioned April 1969 hospitalization.  

As noted previously, the appellant testified in March 2012 that he first sought treatment for his service-related psychiatric problems, to include PTSD, in 1978 at Meadville Medical Center, approximately nine years after his discharge from service.  The record reflects that the appellant was first admitted for psychiatric treatment at Meadville Medical Center in February 1983; the reasons for such admission were continuing drug use and threats of self harm.  During his admission, the appellant indicated that he had no prior mental health treatment other than a 1976 psychiatric evaluation conducted while hospitalized for his knee.  When asked to describe his problems, the appellant stated that he constantly worries; he also reported drug use since age eleven and current marital problems.  In discussing his childhood, the appellant described daily fighting as a kid and a lack of fear of other people.  He indicated that he learned to "be tough" and "get things done."  The impression during this stay was polysubstance abuse and "rule out antisocial personality disorder."  

Two things strike the Board as relevant about this first admission for psychiatric treatment.  First, and most obviously, the appellant makes no mention of any problems related to his forty-five days of military service.  In fact, he does not even describe any sleep impairment due to nightmares or reexperiencing past events.  Also significant to the Board, however, is appellant's description of his personality and demeanor in childhood.  In this regard, his account of a kid who took care of things, was a fighter, and stood up to anybody stands in stark contrast to his current descriptions regarding his behavior during service.  The latter descriptions - made in connection with the current claim for compensation - paint a picture of a passive and physically weak individual who was helpless to defend against these alleged attacks by other service members.  Aside from the obvious inconsistency between these two descriptions, the Board notes that the contemporaneous statements presented in connection with his February 1983 treatment appear more credible as they are consistent with other descriptions of record regarding the appellant's personality, to include post-service behavior.  For example, evidence reflects that the appellant was a member of a motorcycle gang in the 1970s and that he routinely participated in activities associated with the gang, such as terrorizing others.  Given these circumstances, the Board finds it difficult to believe appellant's account of his response to the alleged attacks.  

Medical evidence dated following the appellant's February 1983 hospitalization reflects additional admission and treatment for drug and other psychiatric problems.  In March 1983, he was admitted to St. Vincent's Hospital for drug abuse.  In November 1990, he was involuntarily hospitalized at Meadville Medical Center for suicidal ideation.  The appellant described problems related to his wife recently leaving him and drug use; the final impression was adjustment disorder with depressed mood, psychoactive substance abuse, and antisocial personality disorder.  

In July 1998, the appellant was admitted to VA for evaluation and treatment of opioid dependence, and it was noted to be his third attempt at rehabilitation (with two prior attempts at private facilities).  In addition to his drug problems, the appellant reported a history of depression with a number of suicide attempts in the 1980s and treated in the past with Paxil.  He indicated poor sleep and night sweats during his history and physical, but made no mention about his military service.  The final impression was opioid dependence, history of cocaine abuse, and depression by history.  

Thereafter, in November 2001, the appellant presented himself to the VA following an attempted suicide by overdose.  He noted that he had recently moved to Arizona for a job and that when he arrived he learned that the friend who he was supposed to stay with had killed his girlfriend and himself.  The appellant stated that he became upset and took thirty Percocet, but that nothing happened.  During the evaluation, the appellant talked about a number of stressors, including chronic neck problems related to a 1997 incident, his father being shot while appellant was on the phone with him, his friend's death, and his children being taken from him.  The final diagnosis was dysthymia.  

The appellant was scheduled for a post-hospitalization visit in December 2001, but failed to show.  Thereafter, in February 2002, he presented to the mental health clinic requesting pain medications; he was told to see his primary care physician.  In October 2002, the appellant was evaluated as a new primary care patient.  Although he did not mention any specific psychiatric problems, he was referred to the mental health clinic.  

At his December 2002 mental health clinic evaluation, the appellant reported feeling "stressed out."  He indicated that he experienced chronic depression, difficulty falling sleep, and suicidal ideation.  The report reflects that he talked about his kids being adopted and a decrease in his Social Security benefits due to drug charges.  He denied any ongoing mental health treatment.  As for drug use, the appellant admitted to past use, but stated that he had quit ten years earlier.  Later he admitted to using marijuana as recently as November 2001.  The final impression was anxiety disorder not otherwise specified, depressive disorder not otherwise specified, polysubstance abuse in remission, and rule out antisocial personality disorder.  The clinician prescribed and anti-depressant/anti-anxiety medication.  The appellant failed to show for his next scheduled appointment.  

The appellant was next seen by mental health in September 2003 in connection with an admission for opiate withdrawal.  It was noted that he had a long history of substance abuse.  During a psychosocial history, the appellant reported prior sexual abuse at ages eight, twelve, and fourteen.  He also noted emotional and physical abuse by relatives.  As for current stressors, the appellant discussed his children being put up for adoption.  The appellant remained at the VA domiciliary for treatment related to depression and polysubstance abuse until April 2004.  A VA Problem List dated in November 2004 notes diagnoses of narcotic dependence, opioid dependence, cocaine dependence, depressive disorder, and antisocial personality disorder.  An April 2004 discharge summary also shows diagnoses of rule out adjustment disorder with depressed mood and rule out bipolar affective disorder.  

Following discharge from VA domiciliary, the appellant continued to attend treatment related to substance abuse and chronic pain management issues.  In 2005, he moved back to Arizona and was referred to mental health by a primary care physician in June 2005.  A July 2005 consultation reflects that he reported a history of depression for many years that was presently under control with medication.  The impression was dysthymia and personality disorder not otherwise specified.  In November 2005, the appellant was seen for psychotherapy with medication evaluation and management.  At such time, he reported that he was having problems sleeping because of dreams of his father and "service officer" berating him and telling him that he is "no good."  When questioned about his military service, the appellant noted that he was medically discharged after forty-five days for hepatitis C and past heroin use.  The VA clinician noted that the appellant continued to contradict himself throughout the examination, first stating that he couldn't sleep because of nightmares of past sexual abuse by a priest and then stating he had slept well the past two weeks because his roommate was absent.  

The appellant was seen at psychotherapy in February 2006 and was visibly upset about the prospect of being moved back to the domiciliary.  In March 2006 he moved to South Carolina.  Thereafter, in May 2007, the appellant was seen at the primary care clinic in Charleston, South Carolina; a history of depression, anxiety, or panic attack was noted and he requested a referral for mental health evaluation.  During his May 2007 mental health consult, the appellant reported a history of depression lasting over thirty years.  He indicated that he had been previously diagnosed with bipolar disorder, antisocial traits, and symptoms of PTSD.  In describing his military service, the appellant stated that he was beaten five times during service while having a blanket thrown over him.  He indicated that he complained to his commanding officer but was told to "man up."  He indicated that he experienced poor sleep and still had nightmares about the beatings.  When questioned about drug use, the appellant admitted to having a "little" problem with cocaine, but denied any usage since 2003.  The impression was bipolar affective disorder - mixed, dysthymia, provisional PTSD, and antisocial personality disorder.  

He was referred for evaluation of PTSD, and the June 2007 evaluation reflects that he continued to speak primarily of a history of assault and victimization during service with lifelong problems ever since.  The psychiatrist's impression was bipolar disorder and possible PTSD.  Following evaluation, the appellant underwent a mental health intake assessment in which he denied a history of any sexual abuse as well a specific history of sexual assault or rape in service.  Thereafter, the appellant was followed by VA mental health.  Records show diagnoses of bipolar disorder and possible PTSD.  A December 2007 note also lists polysubstance abuse in remission and antisocial personality disorder by history.  

In January 2008, the appellant was evaluated by a resident physician of the mental health clinic for reported depression.  He continued to discuss his Army beatings and nightmares related to such events.  In May 2008, he was seen by a different resident of the mental health clinic for evaluation and establishment as a regular patient.  Current issues were noted to be depression and PTSD.  In January 2009, the appellant was seen for a follow up mental health appointment.  The clinician noted that at the last appointment the appellant requested another evaluation for PTSD related to recurring nightmares since his in-service beatings, but that he made no mention of any nightmares during the appointment until prompted by the clinician.  

The appellant moved again, and in April 2009, was evaluated by a psychology intern at the Cleveland VA Medical Center (VAMC).  He reported an abusive childhood, including sexual abuse by a priest, family members, and two women.  He also noted the in-service beatings and asserted that he was also sodomized with broomsticks.  The impression following evaluation was mood disorder not otherwise specified, PTSD, and borderline personality disorder.  

The above-referenced records highlight a number of inconsistencies which the Board finds relevant to his assessment regarding the appellant's credibility.  First, the appellant testified during his March 2012 Board hearing that he has been in receipt of continuous treatment for psychiatric problems since 1999.  However, it is clear from the above discussion that his treatment has been, at best, sporadic, and that any regular ongoing treatment generally pertained to substance abuse and chronic pain management.  Also pertinent to the Board are the numerous discrepancies in the appellant's history, as reported by him, which tend to show he lacks overall credibility.  For example, at the December 2002 mental health evaluation, he denied any drug use for ten years, but then later admitted to using marijuana within the last year.  Additionally, the Board points out that the appellant was specifically admitted to VA in July 1998 for drug rehabilitation (i.e., opioid dependence).  Furthermore, the appellant expressly denied any history of sexual abuse during a June 2007 mental health clinic intake assessment, but earlier (and later) records clearly show continued reports of sexual abuse at ages eight, twelve, and fourteen.  

Perhaps most relevant to the Board's evaluation is the fact that the record clearly shows that the appellant did not report any psychiatric problems related to military until shortly before filing his claim for compensation in February 2007.  Despite seeking psychiatric care on numerous occasions over the thirty-plus years between service and his current claim, at no time did he ever indicate that any of his psychiatric problems began during service or stemmed from any incident of service, to include physical beatings or sexual assault.  Rather, he described other, nonservice-related stressors, including drug use, marital problems, legal problems, and his children being adopted as related to his various mood and sleeping problems.  

Moreover, when the appellant did finally raise military events as a possible source of his psychiatric woes, he was inconsistent as to what happened to him and continued to escalate the severity of his abuse.  In this regard, his initial report (provided in November 2005) only mentioned verbal abuse by his service officer.  Thereafter, in May 2007, he stated that he was beaten five times during "blanket parties."  Finally, in April 2009, he indicated that he was also sodomized during these beatings.  The Board notes that the lack of consistency among the appellant's reports of the in-service event(s) weighs heavily against a finding that such event(s) did, in fact, occur.  

The Board acknowledges that, in addition to his own lay statements, the appellant submitted statements from his eldest daughter and ex-wife indicating that they recall him experiencing nightmares and refusing to sleep with blankets (even in winter).  Pertinent to this determination, however, neither individual indicates that the appellant ever explained the content of his nightmares or the motives behind not using a blanket until recently.  Given these circumstances, the Board finds these statements to be of little probative value in corroborating the appellant's lay assertions regarding the events of service.  

It is unclear why the appellant has asserted that he was physically and sexually abused during his forty-five days of service, other than for the obvious pecuniary interest inherent in his claim for service connection.  However, it is clear to the Board that the appellant's statements regarding these events are not credible given the preponderance of the evidence showing that he has routinely lied to clinicians and the VA about his past history, that he sought treatment for psychiatric problems for multiple decades without any mention of these alleged in-service events, and that he has failed to present a consistent picture regarding these events.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Absent credible evidence that the appellant incurred physical and/or sexual assault during service, service connection may not be awarded for PTSD as he has failed to meet an essential criterion for establishing service connection - credible supporting evidence that an in-service stressor occurred.  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).  Discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is therefore unnecessary.  

With regard to any other acquired psychiatric disorder, including adjustment disorder with depressed mood, depressive disorder (to include depression, dysthymia, and major depressive disorder), anxiety disorder not otherwise specified, and bipolar affective disorder, the Board finds that service connection is also not warranted for these disabilities as there is no credible evidence of an in-service event, injury, or disease which may link a current diagnosis to service.  See, e.g., Reonal, 5 Vet. App. at 460; Moreau, 9 Vet. App. at 395-96; Swann, 5 Vet. App. at 233.

The Board acknowledges that service connection may also be awarded if any of these disabilities had their onset during active duty service.  However, as previously discussed, the service treatment records were negative for complaints of, diagnosis of or treatment for any mental disorders.  Furthermore, the appellant himself does not assert that he experienced any psychiatric symptoms during service, but rather stated at his March 2012 Board hearing that he began to have problems after service.  To the extent that any lay evidence of record may be interpreted as indicating continuity of psychiatric symptoms since service, the Board notes that the credibility of these statements are questioned for reasons similar to those discussed above.  Absent credible evidence of any psychiatric diagnosis or symptoms since service, or any competent evidence of record linking a current diagnosis to a credible in-service disease, injury, or event, the criteria for service connection have not been met.  See 38 C.F.R. § 3.303.  

Finally, the Board notes that any further development of this matter, to include arranging for the Veteran to undergo VA psychiatric examination and/or obtaining an opinion from a VA psychiatrist or psychologist is simply not warranted, given the fact that this claim must be denied because there is no credible evidence that an in-service stressor-an in-service event-occurred and there is nothing to indicate an onset of psychiatric problems during service with evidence of continuity since service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R § 3.159(c)(4)(iii).  See also McLendon v. Nicholson, 20 Vet. App. 79 2006).  As such, a necessary element to trigger VA's duty to provide an examination is not shown.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  

For all the foregoing reasons, the Board concludes that service connection for an acquired psychiatric disorder, to include adjustment disorder with depression, PTSD, bipolar disorder, and antisocial behavior, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Compensation Under 38 U.S.C.A. § 1151

The appellant contends that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for a left shoulder disability.  In statements submitted throughout this appeal, the appellant describes an April 2004 injury to his left shoulder that occurred when an elevator at the Brecksville VA domiciliary struck him as it closed.  According to him, he has experienced left shoulder pain since the injury and was told by VA physicians that it will never improve.  In his August 2006 substantive appeal, the appellant indicated that, "at the time of injury [he] was working for VA at $3.00 [per] hour."  Conversely, at his March 2012 Board hearing, he testified that he was going from the second floor (where he resided) to the first floor for a "group meeting."  Finally, the appellant contends that VA is at fault in this situation because this particular elevator broke down approximately three to five times each week and VA was aware of its malfunctioning nature.  

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011), compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  A disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished under the law administered by the Secretary, and (3) the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Id.  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2011).  

The record shows that, in April 2004, the appellant was residing at the Brecksville Campus VA domiciliary at the Cleveland VA Medical Center (VAMC) while receiving outpatient treatment for depression and polysubstance abuse.  On April 20, 2004, he was seen at outpatient sick call for complaints of being struck on the left shoulder by an elevator in the domiciliary the previous afternoon.  Following an examination, the physician assistant diagnosed the appellant with a contusion to the left shoulder, but noted that he could not rule out malingering.  X-rays taken the following day showed no fracture or dislocation of the left shoulder and minimal degenerative arthritic changes of the acromioclavicular (A-C) and shoulder joints.  At an April 23rd follow-up appointment, the appellant reported no relief of his symptoms.  The assessment provided was soft tissue injury to the left shoulder and degenerative joint disease.  He was again seen on April 27th, at which time he reported a pain level of 10 out of 10 to the nurse.  The examining physician, however, noted that the appellant's behavior and demeanor during examination was inconsistent with his pain complaints; it was noted that he was being discharged from the domiciliary that day.  

Medical records dated since April 2004 show continued intermittent complaints of left shoulder pain, variously diagnosed as left shoulder strain, left shoulder myofascial pain, and ruptured left biceps tendon.  In July 2009, the appellant was examined by VA and it was the examiner's opinion that the appellant's current left shoulder complaints represent radicular pain that is more likely a component of a preexisting chronic cervical spine disability than the result of the injury incurred in April 2004.  

Relevant to the Board's determination, as with the case in Mangham v. Shinseki, the Veteran's injury occurred while residing at a VA domiciliary.  In that case, the Court explained that injuries resulting from acts occurring coincidentally with "hospital care, medical or surgical treatment, or examination" are not sufficient bases for receiving benefits under 38 U.S.C.A. § 1151.  Mangham, 23 Vet. App. 284, 287 (2009).  The Court further found that domiciliary care is not a medical service and that a "plain reading of the statute would likewise preclude the conclusion that domiciliary care is a component of hospital care.  Domiciliary care, therefore, is not contemplated by section 1151." Id. at 288.

In this case, the Board finds that the appellant's injury occurred coincidentally to domiciliary care and the injury was not caused by the actual provision of hospital care, medical or surgical treatment, or examination.  See Mangham, 23 Vet. App. at 287.  To the extent the appellant is asserting his injury is due to hospital care - i.e., he was on his way to a "group meeting" associated with his mental health treatment - the Board concludes that he was not engaged in the provision of hospital care or medical treatment when the injury occurred.  The Board is mindful that "hospital care" includes the provision of services unique to the hospitalization of patients.  Bartlett v. Shinseki, 24 Vet. App. 328, 333 (2011).  However, the record clearly shows that the appellant was not hospitalized in this case as he was not receiving inpatient care at the VA facility.  Rather, he was a resident of the domiciliary, which is not a medical service.  Mangham, 23 Vet. App. at 288.  Furthermore, the April 2004 injury occurred while the appellant was still in the residence portion of the domiciliary at the time of the injury.  Thus, any degree of VA control over the appellant was negligible as veterans are not subject to medically-related supervision while in domiciliary care.  See id.; see also Bartlett, 24 Vet. App. at 333 (finding that a determination as to whether a situation involves "hospital care" will depend on a variety of factors, including the nature of the services, the degree of VA control over patient freedom, the mental and physical conditions of the patient, and the foreseeability of potential harm).  Moreover, even if his injury occurred on the way to a group meeting, such injury occurred merely coincidentally to any outpatient treatment he was receiving at the Cleveland VAMC.

The appellant also alleges that his injury is due solely to the VAMC's failure to properly maintain the domiciliary elevator.  His allegations are thus directed at the VAMC as a facility.  Given these circumstances, the Board finds the instant case analogous to Loving v. Nicholson, 19 Vet. App. 96 (2005), wherein the Court found that an injury sustained as a result of a falling ceiling grate during an examination was merely coincidental to the examination.  

In addition to providing for compensation for qualifying additional disability due to medical services, 38 U.S.C.A. § 1151 provides that a disability is considered a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct and (2) the disability was caused by the veteran's participation in an essential activity or function of training and rehabilitation services or compensated work therapy (CWT) program provided or authorized by VA as part of an approved program.  38 C.F.R. § 3.361(d)(3).  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  Id.  

Here, the appellant's August 2006 statement that "at the time of injury [he] was working for VA at $3.00 [per] hour," raises the issue of whether he was, in fact, not leaving the domiciliary to attend a group meeting but was instead on his way to work as part of a VA rehabilitation or CWT program.  Pertinent to the Board's determination, the appellant does not assert that he was actually engaged in any work at the time of the injury.  At most, his statements may be interpreted as indicating that he was on his way to work at the VAMC as part of training and rehabilitation services or CWT program.  Indeed, his subsequent testimony before the undersigned of attending a group meeting tends to undermine any assertion that he was actually engaged in work at the time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Given these circumstances, it cannot be said that any additional left shoulder disability incurred as a result of the elevator accident was caused by the appellant's participation in an essential activity or function of any training and rehabilitation services or CWT program.  Rather, as above, the record persuasively shows that, to the extent he participated in such a program, his injury occurred coincidentally thereto and not caused thereby.  

In sum, the Board finds that regardless of whether the appellant incurred an additional disability in the form of a left shoulder disability, any such additional disability was coincident to his treatment at the VAMC and did not result from hospital care, medical or surgical treatment, or examination.  Similarly, if the appellant was, in fact, on his way to work at the VAMC as part of a training and rehabilitation services or CWT program, there is no credible evidence indicating that he was engaged in an essential activity or function of the program at the time of the injury; thus, any additional disability incurred under these circumstances was also coincident to his participation in such program.  Given these facts, the Board finds the preponderance of the evidence against the claim and the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include adjustment disorder with depression, PTSD, bipolar disorder, and antisocial behavior is denied.

Compensation under 38 U.S.C.A. § 1151 for left shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


